Citation Nr: 1034093	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-15 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant became a member of the Mississippi National 
Guard in January 1970, and remained a member until August 1981, 
with unverified periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).  He also had 11 months of 
unverified active service.  In August 1981, the Veteran entered 
into Active Guard Reserve (AGR) status and served from that date 
until he retired in November 2004.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that, in part, denied the appellant's claim 
of entitlement to service connection for a right eye disorder.  

In April 2010, a Travel Board hearing was held at the above RO 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing has been associated with the file.  The Board 
subsequently remanded the case for additional development in May 
2008; the case has now been returned to the Board for appellate 
review.  All other issues have been resolved in the Veteran's 
favor and are no longer on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's AGR service from August 24, 1981 to November 
30, 2004, is classified as active duty for training.

3.  The Veteran has a history of a traumatic cataract of the 
right eye which was surgically repaired in January 1993; this is 
a condition that has no etiologic relationship to service, 
including any claimed in-service eye trauma and computer-related 
eye strain.

4.  There is no evidence of any eye injury or disease during 
service that caused the refractive error or presbyopia that the 
appellant currently experiences in his right eye.

5.  There is no evidence of any aggravation of the refractive 
error or presbyopia related to any service-connected disability.


CONCLUSIONS OF LAW

1.  Full-time National Guard service is active duty for training 
when performed pursuant to 32 U.S.C. § 502.  38 U.S.C.A. 
§ 101(22)(C) (West 2002).

2.  No current right eye disorder, including the residuals of a 
traumatic cataract extraction with intraocular lens implant, 
refractive error and/or presbyopia, is proximately due to, the 
result of any incident of service, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his right eye was injured on several 
occasions in the course of his performance of his duties as a 
field artilleryman and that it was the accumulation of these 
injuries and not his pre-service right eye injury that led to the 
development of the cataract in his right eye.  He further 
maintains that exposure to dirt and dust in service, as well as 
many years of daily computer use when he was a recruiter, 
resulted in his right eye pathology.  In the alternative, the 
appellant contends that his right eye conditions were aggravated 
by his in-service activities with the field artillery and/or by 
his in-service computer use.


I.  Duty status August 1981 through November 2004

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled from 
disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Accordingly, service 
connection may be granted for disability resulting from disease 
or injury incurred in or aggravated while performing AD or 
ACDUTRA, or from injury (but not disease) incurred or aggravated 
while performing INACDUTRA.  Id.  See also 38 U.S.C.A. §§ 106, 
1110, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed 
Forces Reserves or the National Guard of any state.  38 C.F.R. 
§ 3.6(c).  To establish status as a "veteran" based upon a 
period of ACDUTRA, a claimant must establish that he was disabled 
from disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris 
v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).

Certain evidentiary presumptions - such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of pre-existing diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases, such as 
hypertension, organic diseases of the nervous system (e.g., 
sensorineural hearing loss), and diabetes mellitus, which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service - are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, 'if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period ; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve Veteran status for purposes of that 
claim.").  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).

The appellant's National Guard personnel records reflect that he 
was transferred to Active Guard Reserve (AGR) status in August 
1981.  His service medical records dated between 1981 and 2004 
are also replete with the designation of AGR.  Therefore, service 
connection may be granted for those right eye disabilities which 
resulted from disease or injury incurred in or aggravated while 
the appellant was performing AD or ACDUTRA.  See also M21-1MR, 
Part III, Subpart ii, Chap. 6, Para. 3 (June 2009).

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.

In January 2005, prior to the promulgation of the March 2005 
rating action that, in part, denied the appellant's claim of 
entitlement to service connection for right eye disorders, the RO 
sent the appellant a letter informing him of the types of 
evidence needed to substantiate his right eye claim and its duty 
to assist him in substantiating his service connection claim 
under the VCAA.  The letter informed him that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
medical records, records from other Federal agencies, etc.  He 
was advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the March 2005 rating decision, the March 2006 
statement of the case (SOC), and the January 2010 supplemental 
statement of the case (SSOC) explained the basis for the RO's 
actions, and provided him with opportunities to submit more 
evidence.  All relevant evidence identified by the appellant 
relative to his right eye service connection claim has been 
obtained and associated with the claims file, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that the appellant has been provided with 
every opportunity to submit evidence and argument in support of 
his right eye service connection claim, and to respond to VA 
notices.  Furthermore, to whatever extent the decision of the 
Court in Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  A letter to the Veteran from VA, dated in May 2008, 
contained the information required by Dingess.  

The appellant has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  A review of the record 
reveals that notice obligations are met and there is no 
prejudicial or harmful error in moving forward to the merits of 
the claims.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's 
service treatment records (STRs), dated between 1970 and 2004, 
have been associated with the claims file.  In addition, his VA 
treatment records, dated between 2000 and 2009, have been 
associated with the claims file.  The appellant was also given 
the opportunity to provide testimony at a personal hearing held 
at the RO in November 2005, as well as before the Board in August 
2007.

The appellant was afforded a VA eye examination in April 2009.  A 
medical opinion is adequate when it is based upon consideration 
of the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The 
April 2009 VA eye examination was conducted by a health care 
professional, and the associated report reflects review of the 
appellant's claims file.  The examination included report of the 
history and symptoms of the appellant's right eye problems and 
demonstrated objective evaluation.  The examiner was able to 
assess and record the condition of the appellant's right eye 
pathology.  The Board finds that the examination report (with 
December 2009 addendum) is sufficiently detailed with recorded 
history and clinical findings, opinions and supporting rationale 
to be adequate for rating purposes.  In addition, it is not shown 
that the examination was in any way incorrectly prepared or that 
the VA examiner failed to address the clinical significance of 
the appellant's right eye pathology.  Further, the VA examination 
report addressed the etiology of the appellant's right eye 
pathology.  As a result, the Board finds that additional 
development by way of another examination would be redundant and 
unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board 
concludes that the appellant was afforded an adequate 
examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was informed about the kind of evidence that was 
required and the kinds of assistance VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  He did not provide 
any information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  He had previously been given more than one year in 
which to submit evidence after the RO gave him notification of 
his rights under the pertinent statute and regulations.  Thus, it 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file.  Therefore, there is no duty to assist that was 
unmet, and the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the 
Board turns to the merits of the claim.


III.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The resolution of this issue must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical records 
and all pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of the 
entire evidence of record.  38 C.F.R. § 3.303(a).  There must be 
medical evidence of a nexus relating an in-service event, 
disease, or injury, and a current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
at some point during the claim process, and it must be shown that 
the present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 
Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, but not cataracts, may be presumed 
to have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

As previously noted, the appellant was on AGR from August 1981 to 
November 2004, and this is considered active duty for training.  
Under these circumstances, the appellant must establish a 
service-connected disability for this time period in order to 
achieve veteran status and to be entitled to compensation.  See 
Paulson v. Brown, supra.  Accordingly, the advantage of certain 
evidentiary presumptions provided by law to assist veterans in 
establishing service connection for a disability does not extend 
to the appellant's claims that are based on his period of ADT.  
Id. at 470-471 (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to claim where 
only service was ADT and no service-connected disabilities had 
been established from that period).

Review of the appellant's STRs reveals that he underwent a 
medical examination in May 1970; he reported that he wore 
glasses.  The appellant underwent a medical examination in August 
1981.  His right eye distant visual acuity was 20/50 and that was 
corrected to 20/25.  His right near visual acuity was J4.  The 
appellant was assigned a rating of 2 for the eyes on the PULHES 
scale.  The PULHES profile reflects the overall physical and 
psychiatric condition of an individual on a scale of 1 (high 
level of fitness) to a 4 (medical condition or physical defect 
that is below the level of medical fitness required for retention 
in the military service).  The "P" stands for "physical 
capacity or stamina," the "U" indicates "upper extremities," 
the "L" is indicative of "lower extremities," the "H" 
reflects the condition of the "hearing and ears," the "E" is 
indicative of the "eyes," and the "S" stands for "psychiatric 
condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  
The appellant was noted to have decreased visual acuity that was 
not considered disabling.  In March 1983, the appellant was given 
an eye examination.  On examination of his eyes, damage to the 
right pupillary was noted.  The clinical assessment was traumatic 
cataract from an injury at age 15.  Compound myopic astigmatism 
(CMA) was also noted.  In September 1985, an ophthalmology 
consultation request was submitted for the appellant because he 
had been found to have an irregular iris in his right eye.  The 
ophthalmologist noted that the appellant's right eye had been 
struck with a bottle rocket when he was a child.  On examination, 
the appellant's right eye lens had a moderate cataract.  The 
clinical impression was traumatic cataract of the right eye; this 
same clinical impression was recorded in March 1986.  

In March 1991, a clinical impression of myopia in both eyes was 
rendered.  In addition, a clinical impression of history of right 
eye traumatic cataract and decreased visual acuity secondary to 
this condition with no change was rendered.  A September 1992 
note includes a clinical impression of slowly progressive right 
eye cataract that was now visually symptomatic.  In January 1993, 
the appellant underwent a traumatic cataract removal with implant 
in the right eye.  In February 1997, he underwent a YAG 
capsulotomy in the right eye due to a clouded posterior lens 
capsule.  The appellant underwent a retirement examination in 
September 2004.  He was noted to have had a traumatic cataract of 
the right eye and to have presbyopia.  

Review of the appellant's VA treatment records does not reveal 
any clinical findings relating to his right eye.  These records 
are dated between November 2000 and June 2009.

The appellant underwent a VA eye examination in April 2009; the 
examiner reviewed the claims file.  The appellant reported an 
injury to the right eye with a bottle rocket at age 15.  On eye 
examination, the appellant had an uncorrected distant visual 
acuity of 20/20 in the right eye.  The appellant had an 
uncorrected near visual acuity in the right eye of J4.  (This is 
the same as it was in August 1981).  Slit lamp examination 
revealed the presence of a posterior chamber intraocular lens 
implant in the right eye.  The examiner rendered clinical 
impressions of post-operative status cataract surgery of the 
right eye with intraocular lens implant and presbyopia.  As 
reflected by the December 2009 clarification, the examiner stated 
that it was less likely than not that the appellant's cataract 
began in service or was aggravated by service.  The examiner 
indicated that there was no evidence that the cataract underwent 
any increase in severity in service.  The examiner also stated 
that there is a well-known association between injury to an eye 
early in life and a resultant early formation of a cataract later 
in life.  The examiner further stated that the appellant's 
presbyopia is age-related and not due to, or a consequence of, 
nor aggravated by, his military service.  There is no competent 
medical opinion of record to the contrary.

The appellant contends that he incurred right eye injuries while 
in service which resulted in a cataract and decreased visual 
acuity.  The Board has considered his testimony and his written 
statements in support of his arguments that he has right eye 
disorders as a result of his service.  To the extent that these 
statements represent evidence of continuity of symptomatology, 
without more, those statements are not competent evidence of a 
diagnosis of any right eye disorder, nor do they establish a 
nexus between a medical condition and service as they are in 
direct contradiction with the remainder of the record evidence.  

Although lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not competent 
to prove a matter requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The measurement of 
visual acuity and the documentation of internal eye defects 
require specialized training for a determination as to diagnosis 
and causation, and are therefore not susceptible of lay opinions 
on etiology.  Therefore, the Board cannot give decisive probative 
weight to the opinions of the Veteran about the origins of his 
right eye disorders, because he is not qualified to offer such 
opinions.

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that he has right eye pathology that is related to 
his military service.  It is true that lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed 
Cir. 2009).  However, as noted above, the appellant's diagnosed 
right eye disorders are observable and measurable by objective 
testing that requires specialized equipment and training, and are 
therefore not susceptible to lay opinions.  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In this 
case, the appellant is competent to report symptoms because this 
requires only personal knowledge as it comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific intraocular eye disorder or the 
etiology of any decreased visual acuity.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  The same analysis holds true for 
the statements of the Veteran's representative.  Furthermore, 
while the appellant has asserted that his right eye cataract was 
not diagnosed until 1990, his service treatment records clearly 
state that he had been assessed with a traumatic cataract in 
March 1983, and that the appellant's military doctors had always 
associated the right eye traumatic cataract with his pre-service 
injury from a bottle rocket incident.

Competent evidence concerning the nature and etiology of the 
appellant's right eye pathology has been provided by the medical 
personnel who have examined the appellant in service and during 
the current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the STRs and VA examination report) directly address 
the etiology of the appellant's right eye disorders.  The Board 
has carefully considered the appellant's contentions and 
arguments; however, the competent medical evidence offering 
detailed descriptions of the history of the right eye pathology 
and specialized determinations pertinent to the etiology of that 
right eye pathology are the most probative evidence with regard 
to evaluating whether service connection is warranted for the 
reasons set out above.  The lay statements have been considered 
together with the probative medical evidence clinically 
evaluating the etiology of the appellant's right eye pathology.  
The preponderance of the most probative evidence does not support 
service connection for any right eye pathology as the eye 
disability is deemed to be a result of a pre-service injury that 
did not advance beyond the natural progression during service or 
as a consequence of service.  Thus, the findings needed for a 
grant of service connection are not currently demonstrated.

As previously noted, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1131; 38 C.F.R. § 3.6.  The appellant was performing ACDUTRA 
while he was on AGR from August 1981 to November 2004.  
Therefore, any disease or injury that occurred during this period 
is for consideration for service connection.

There is no clinical evidence to suggest that the appellant's 
right eye cataract or his current refractive error or his current 
presbyopia is related to any incident of service.  Because the 
defective vision is attributable to refractive error, the current 
defective vision, including presbyopia, does not amount to a 
disability for which VA compensation benefits may be paid.  
38 C.F.R. § 3.303(c).  See McNeely v. Principi, 3 Vet. App. 357, 
364 (1992).  Nothing in the current record attributes the 
appellant's right eye refractive error or presbyopia to any 
acquired pathology such as trauma, including any incident of 
service or any service-connected disability.  In addition, there 
is no medical opinion of record to link the right eye traumatic 
cataract to service, or to any service-connected disability.  Nor 
is there any medical opinion of record to link the right eye 
traumatic cataract to service by way of aggravation; the same is 
true of the refractive error.

Therefore, the preponderance of the evidence is against the 
appellant's service connection claim for any right eye disorder.  
The Board must accordingly conclude that the evidence presented 
for and against the right eye claim with current diagnoses of 
status post right traumatic cataract excision with intraocular 
lens implant, refractive error and presbyopia - whether on a 
direct basis or a presumptive basis or an aggravation basis or a 
secondary basis - is not in approximate balance such that a grant 
of any requested benefit is required by 38 U.S.C.A. § 5107(b).

In sum, given the absence of a competent medical opinion as to 
the existence of clinical significance or of a nexus between any 
currently diagnosed right eye disorder and some other incident of 
service or to a service-connected disability, the Board finds 
that the preponderance of the evidence is against the claim for 
service connection and service connection must be denied.  Since 
the preponderance of the evidence is against a grant of service 
connection for any right eye pathology, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for right eye disorders, including a traumatic 
cataract, refractive error and presbyopia, is denied.





____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


